Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-11, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2019, 10/28/2020, and 3/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/079663 filed on 4/7/2017.

Claim Objections
Claims 3, 5, 7 are objected to because of the following informalities:  Claim 3 recites: “The method of claim 1, wherein generating an augmented DNN adding a last convolution layer from each the DNNs trained using contect data with a last contect data” appears to be context data. Claim 7 is objected to with the same reason.
Claim 5 recites “data storate” which appears to be data storage.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: claim 1, “wherein generating an augmented DNN adding a last convolution layer from each the DNNs trained using contect data with a last convolution layer from the DNN trained with synthetic data”. The claim language is ambiguous and/or unclear with respect to DNN’s structure. No convolution layer, number of convolution layers, or connection between/among same or different layers are specified in the claim or its based claim prior to reciting adding a last convolution layer to the DNN.  It is also ambiguous as to which layer being trained with synthetic data, a last 
Claim 7 recites similar limitations and therefore rejected with the same reason as claim 3.
 
Claim 4 recites: retraining only the added convolution layers” in which “the added convolution layers” is lack of antecedent basis.  Claim 8 is rejected with the same reason as claim 4.

Claim 9 recites: A deep neural network (DNN) training method comprising: 
processing synthetic labeled images having labeled information to generate visually realistic images; processing real unlabeled images and the visually realistic images generated using labeled information from synthetic labeled images; and 
discriminating between the processed real unlabeled images and the visually realistic images to determine if the visually realistic images are real data or not real data.  
Claim language is ambiguous and unclear regarding metes and bounds of the claimed invention.  Claim 9 recite three processing steps with respect to synthetic labeled image, real unlabeled images, and visually realistic images, in which the visually realistic images are generated by processing the synthetic labeled images. No definition or clarification is provided with these processing steps. Are these same processing or different processing? Visually realistic images appear to be a relative or subjective judgement without providing a criterion.  In addition, “discriminating between the processed real unlabeled images and the visually realistic images to determine if the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention (claim 9) is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 9 recites: A deep neural network (DNN) training method comprising: 
processing synthetic labeled images having labeled information to generate visually realistic images; processing real unlabeled images and the visually realistic images generated using labeled information from synthetic labeled images; and 
discriminating between the processed real unlabeled images and the visually realistic images to determine if the visually realistic images are real data or not real data.  
The steps recited in claim 9 may be performed by human inspection, observation, and/or judgement without involving any new and useful process, machine, manufacture, 35 USC § 101.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 16119207



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0125572 A1, Yoo et al. (hereinafter Yoo) in view of US 2019/0122077 A1, Tsishkou et al. (hereinafter Tsishkou).


As to claim 1, Yoo discloses a deep neural network (DNN) training method comprising: 

training a plurality of DNNs using context data (pars 0017-0020, 0188, training learning model(s) using input image including object and angle information (e.g. context information); Figs 1, 13; pars 0026, 0061, 0071, learning model include neural network with deep learning capability); 
associating features of the DNNs trained using context data with features of the DNN trained with synthetic data (Figs 4, 19, extract features from input image (e.g. context data); pars 0009, 0011-0013, 0066-0071, 0096-0097, generating synthetic image including combining the feature values); and 
generating an augmented DNN using the associated features (pars 0081-0083, 0090-0092, 0097-0099, combined features and augmented data generating an augmented learning network).  
Yoo does not expressly teach training a plurality DNNs.  Tsishkou, in the same or similar field of endeavor, further teaches training a plurality of DNNs for training new or additional features or classes (Fig 1; pars 0014-0025, 0050-0064).
Therefore, consider Yoo and Tsishkou’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Tsishkou’s teachings of using a plurality of DNNs in Yoo’s method to improve training performance with combined DNNs additional features and classes.

As to claim 2, Yoo as modified discloses the method of claim 1, further comprising: receiving a real input by the augmented DNN (Yoo: Figs 4, 19-20, receive input 

As to claim 3, Yoo as modified discloses the method of claim 1, wherein generating an augmented DNN adding a last convolution layer from each the DNNs trained using contect data with a last convolution layer from the DNN trained with synthetic data (Yoo: pars 0081, 0083, augmented DNN; Tsishkou: pars 0007-0008, 0053, 0061, 0070, 0088, 0138, augmenting feature/decision spaces with adding additional convolution layer).  

As to claim 4, Yoo as modified discloses the method of claim 3, further comprising: retraining only the added convolution layers (Tsishkou: pars 0137-0141, repeat training for Conv-D).  

As to claim 5, it is a system claim encompassed claim 1.  Rejection of claim 1 is therefore incorporated herein.  Furthermore, Yoo discloses processing devices including a processor, a controller, a programmable logic devices, storage device (disks, ROM, RAM), I/O (USB), among others necessitate hardware/system for the DNN implementation (Yoo: pars 0190-0193).
 
As to claim 6, it is rejected with the same reason as set forth in claim 2.
As to claim 7, it is rejected with the same reason as set forth in claim 3.
As to claim 8, it is rejected with the same reason as set forth in claim 4.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsishkou in view of “Learning from Simulated and Unsupervised Images through Adversarial Training”, November 15, 2016, Shrivastava et al., a NPL provided in submitted IDS (hereinafter Shrivastava).


As to claim 9, Tsishkou discloses a deep neural network (DNN) training method comprising: 
processing synthetic labeled images having labeled information to generate visually realistic images (Figs 1, 3-5; pars 0005-0008, GAN models to model labelled data sample to synthesize new data samples); 
processing real unlabeled images (pars 0004, 0008, 0012, 0023-0024, 0027, using unlabeled data/image for modeling), and the visually realistic images generated using labeled information from synthetic labeled images (pars 0009, 0026-0027, 0087, visually similar images); and 
discriminating between the processed real unlabeled images and the visually realistic images to determine if the visually realistic images are real data or not real data (pars 0005, 0015, 0020, 0026-27, 0044).  
Tsishkou does not expressly teach generating a visually realistic image. Shrivastava, in the same or similar field of endeavor, further teaches generating visually realistic image with synthetic images (sections 1-2).  Therefore, consider Tsishkou and Shrivastava’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Shrivastava’s teachings on generating visually 

As to claim 10, Tsishkou as modified discloses the method of claim 9, further comprising using a generative adversarial network (GAN) to discriminate between the processed real unlabeled images and the visually realistic images as real data or not real data (Tsishkou: pars 0120, 0127, 0133, 0145, 0165; Shrivastava: abstract; sections 1-2).  

As to claim 11, Tsishkou as modified discloses the method of claim 10, further comprising training the GAN using supervisory methods (Shrivastava: abstract; Fig 5; sec. 3.1-3.2, training GAN with synthetic data with label (e.g. supervisory)).  

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661